Case 5:19-cv-00264-TKW-MJF Document1 Filed 08/08/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

ROOF DOCTORS, LLC A/A/O ANNA MORRIS Case No.:

 

Plaintiff(s), State Case No.: 19002359CA
v.
METROPOLITAN CASUALTY
INSURANCE COMPANY,
Defendant.
/
PETITION FOR REMOVAL

TO: The Honorable Judges of the United States District Court
for the Northern District of Florida

Defendant, METROPOLITAN CASUALTY INSURANCE COMPANY,
(hereinafter “Metropolitan”), pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby
Petitions for Removal of the above-styled action from the Circuit Court of the Fourteenth
Judicial Circuit, in and for Bay County, Florida, to the United States District Court for the
Northern District of Florida, Panama City Division, and in support of removal states as
follows:

INTRODUCTION

1. Plaintiff commenced a civil breach of contract action against Metropolitan
(erroneously sued as Metropolitan Property and Casualty Insurance Company) in the
Circuit Court of the Fourteenth Judicial Circuit, in and for Bay County, Florida, styled Roof
Doctors, LLC a/a/o Anna Morris v. Metropolitan Property & Casualty Insurance
Company, Case No. 19002359CA. (See Plaintiff's Complaint, attached hereto as Exhibit

"1").

WHITTLE LAW, P.A. 1
9350 Bay Plaza Blvd., Ste 120-16, Tampa, FL 33619 | Tel: 813.278.1100 | eFax: 813.699.9951
Case 5:19-cv-00264-TKW-MJF Document1 Filed 08/08/19 Page 2 of 5

2. The Summons and Complaint in this case were served on Defendant's
registered agent on July 10, 2019. (See Notice of Service of Process, attached hereto as
Exhibit "2").

3. This matter arises from a claim for alleged Hurricane Michael claim at the
property located at 129 N Lakewood Drive, Panama City, Florida 32404 (the “Subject
Residence"). (See Exh. 1, ff 6 and 8).

4. Plaintiff alleges Metropolitan provided coverage for the Subject Residence
through policy number H 6345804441-1. (See Exh. 1, 7 6).

5. Plaintiff further alleges Metropolitan breached its Policy due to
“Defendant’s refusal to reimburse Plaintiff adequately for contracted services provided,
and otherwise makes Plaintiff whole..." (See Exh. 1, | 16).

6. This Court has jurisdiction over this removed action pursuant to 28
U.S.C. § 1441. This breach of contract action could have been filed originally in this
Court pursuant to 28 U.S.C. § 1332, because it is a civil action between citizens of
different states and the amount in controversy exceeds the sum of $75,000.00,
exclusive of interest and costs. See 28. U.S.C. § 1332.

7. Pursuant to 28 U.S.C. § 1446(a) and Local Rule 7.2(A), copies of all
process, pleadings, orders and other papers or exhibits filed in the state court are
attached as Exhibit "3."

DIVERSITY OF CITIZENSHIP EXISTS

 

8. Plaintiff, Roof Doctors, LLC, is now and was at the time of the filing of
the Petition a Florida Limited Liability Corporation with its principal place of business
in Jensen Beach, FL. (See Exh.1, J 2; and 2019 Florida Limited Liability Company
Annual Report attached hereto as Exhibit “4”).

WHITTLE LAW, P.A. 2
9350 Bay Plaza Blvd., Ste 120-16, Tampa, FL 33619 | Tel: 813.278.1100 | eFax: 813.699.9951
Case 5:19-cv-00264-TKW-MJF Document1 Filed 08/08/19 Page 3 of 5

9. Furthermore, as reflected by Roof Doctor’s Annual Report, the only
Managing Member/Manager of Roof Doctors is Calvin Lars Christensen. (Exh. 4).

10. According to the public records search performed by the undersigned, Mr.
Christensen is now and was at the time of the filing of the Petition, domiciled in Florida.
Upon information and belief: Mr. Christensen is a Certified General Contractor with the
State of Florida and has held that license since 2008; the only state in which he holds an
active professional license is in Florida; he has a judgment in Martin County, FL; his
criminal filings list addresses in Florida; he is employed by Roof Doctors, LLC and the
phone number associated with him has a Daytona Beach, FL area code, as such, Roof
Doctors and its sole managing member are domiciled in Florida and are diverse from
Metropolitan. (A sampling of the public records results are attached hereto as composite
Exhibit “5”).

11. Metropolitan is now and was at the time of the filing of the Petition a
Rhode Island corporation with its principal place of business in Warwick, Rhode
Island. Thus, Metropolitan is a citizen of Rhode Island. (See Exhibit “6,” Declarations
pages 1-3 of the subject policy; see also 28 U.S.C. § 1332(c)(1)).

THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET

12. Plaintiffs Complaint seeks damages “in excess of fifteen thousand
dollars ($15,000.00).” (See Exh. 1, J1).

13. Also, the damage estimate attached as Exhibit A to the Complaint
alleges the cost to repair the Subject Property is $145,747.28 (“Roof Doctor
Estimate”), which exceeds the $75,000.00 jurisdictional limits of this Court. (Exh. 1,

pg 10; see also 28 U.S.C. § 1446(b)).

WHITTLE LAW, P.A. 3
9350 Bay Plaza Blvd., Ste 120-16, Tampa, FL 33619 | Tel: 813.278.1100 | eFax: 813.699.9951
Case 5:19-cv-00264-TKW-MJF Document1 Filed 08/08/19 Page 4of5

14. | Given the aforementioned, Metropolitan asserts that the amount in
controversy in this matter clearly exceeds the jurisdictional minimum, exclusive of
interest and costs. See Logsdon v. Duron, Inc., Case No.: 3:05-cv-243-J-16HTS, 2005
WL 1163095, at *2 (M.D. Fla. May 17, 2005) (holding that a removing defendant need
only show that the amount in controversy will "more likely than not" be satisfied
when a plaintiff does not claim a specific amount of damages).

REMOVAL IS OTHERWISE PROPER

15. As the amount in controversy was established with the service of the
Complaint on July 10, 2019, removal is timely pursuant to 28 U.S.C. § 1446.

16. Venue exists in the Northern District of Florida, Panama City Division,
because the Circuit Court of Bay County is located within this District and Division.

17. Written notice of the filing of the Petition for Removal will be promptly
served on Plaintiffs counsel, and a copy will be promptly filed with the Clerk of the
Circuit Court in and for Bay County, Florida, pursuant to 28 U.S.C. § 1446(d). (A true
and correct copy of Defendant's Notice to the State Court of Removal is attached
hereto as Exhibit "7").

WHEREFORE, METROPOLITAN CASUALTY INSURANCE COMPANY,
pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, respectfully requests that the above-styled

action be removed from the Circuit Court of Bay County, Florida to the United States

District Court for the Northern District of Florida, Panama City Division.

WHITTLE LAW, P.A. 4
9350 Bay Plaza Blvd., Ste 120-16, Tampa, FL 33619 | Tel: 813.278.1100 | eFax: 813.699.9951
Case 5:19-cv-00264-TKW-MJF Document1 Filed 08/08/19 Page 5of5

WHITTLE LAW, P.A.

VQ hae.

Shirley W. Whittle, Esquire

Fla. Bar No. 611751

9350 Bay Plaza Blvd., Suite 120-16

Tampa, FL 33619

Telephone No.: (813) 278-1100

Fax No.: (813) 699-9951

Primary E-Mail: swhittle@whittlelaw.org
Secondary E-Mail: efiling@whittlelaw.org
Attorneys for Defendant, Metropolitan Casualty
Insurance Company

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served via e-mail to: Ana Cristina
Rossi, Esq., and Scott Millard, Esq., Cohen Law Group, 350 North Lake Destiny Road

Maitland, Florida 32751, arossi@itsaboutjustice.law, on this OA day

of Ge gunt: , 2019.
Shirley W. ee Esquire

 

 

WHITTLE LAW, P.A. 5
9350 Bay Plaza Blvd., Ste 120-16, Tampa, FL 33619 | Tel: 813.278.1100 | eFax: 813.699.9951
